DETAILED ACTION
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest the claimed operation lever provided for a sheet guide member under the lock lever (provided to lock the sheet guide member at and engages with the housing) in a vertical direction, moves the pressure roller at a first pressing position where the pressure roller presses the heating roller with a first pressing force, to a second pressing position where the pressure roller presses the heating roller with a second pressing force smaller than the first pressing force, rotates relative to the sheet guide member from a second orientation when the pressure roller is at the second pressing position to a first orientation when the pressure roller is at the first pressing position according to movement of the sheet guide member from the close position to the open position, the sheet guide provided in an exterior cover and is openable and closable relative to the housing with the exterior cover opened, and occupies a close position where the sheet guide member is closed to guide a sheet that has passed through the fixing unit downstream in a sheet conveyance direction, and an open position where the sheet guide member is opened to allow access of a worker to the fixing unit, a first protrusion protruding from the sheet guide member between the lock and operation levers toward an exterior cover side, and a second protrusion at a position on the first protrusion closer to a front end of the first protrusion than a portion of the housing where the first protrusion is formed, and protrudes from an operation lever side of the first protrusion toward the operation lever side, in combination with the remaining claim elements as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Hasegawa (US 2007/0077104) discloses an operation lever to change a pressing force of the pressure roller; Chang et al. (US 2008/0069589) disclose an openable and closeable exterior cover which impacts an operation lever which changes a pressing force of a pressure roller; Shimoi (US 2014/0140727) discloses an exterior cover with a sheet guide member provided therein and a lock lever which engages with the housing to lock the sheet guide member at the close position.
Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S WONG whose telephone number is (571)272-8457.  The examiner can normally be reached on Monday-Friday (9-5).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH S WONG/
Primary Examiner, Art Unit 2852



JSW